Citation Nr: 1311685	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for high blood pressure secondary to nerve gas exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for flash burns of both eyes.

5.  Entitlement to service connection for bilateral lower extremities problems secondary to lower back disorder.

6.  Entitlement to service connection for bilateral hand numbness secondary to nerve gas.

7.  Entitlement to service connection for joint pain secondary to nerve gas and Agent Orange.

8.  Entitlement to service connection for obstructive pulmonary disease secondary to asbestos and nerve gas.

9.  Entitlement to service connection for pneumonia in both lungs.

10.  Entitlement to service connection for a gastrointestinal disorder, to include ulcers.

11.  Entitlement to service connection for rash on the body.

12.  Entitlement to service connection for cracking feet.

13.  Entitlement to service connection for sleep disorder.

14.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.

15.  Entitlement to service connection for high cholesterol.

16.  Whether new and material evidence has been received to reopen a claim for service connection for low back disorder.

17.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1971, with immediate reenlistment in August 1971 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2010, the Veteran requested a hearing before the Board.  The Veteran subsequently withdrew his request in May 2010.  38 C.F.R. § 20.704(e).

In December 2010, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the proceeding is of record.  

The Veteran seeks service connection for both depression and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  For judicial economy, the Board has combined those claims to service connection for an acquired psychiatric disorder to include all currently diagnosed disorders.  Similarly, although the Veteran has submitted a claim for "ulcers," the evidence includes a diagnosis of gastroesophageal reflux disease, or GERD.  As such, the claim has been broadened to include all currently diagnosed gastrointestinal disorders.  Likewise, the Board has combined the Veteran's claims for right and left hand numbness due to nerve gas exposure to entitlement to service connection for bilateral hand disorders for the sake of judicial economy.  

The underlying merits of all claims currently on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2010, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of his appeal for entitlement to service connection for high cholesterol was requested.

2.  The Veteran's claim of service connection for prostate cancer was denied in a February 2004 decision of the RO.  The Veteran did not appeal.

3.  The evidence received since the February 2004 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for prostate cancer.

4.  The Veteran's initial claim of service connection for a low back disorder was denied in a January 1974 rating decision of the RO.  The Veteran did not appeal.  It was subsequently denied in a February 2004 rating decision, which the Veteran also did not appeal.

5.  The evidence received since the last final disallowance in February 2004 is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for compensable evaluation for high cholesterol by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The January 1974 and February 2004 rating decisions are final.  38 U.S.C.A. 
§ 4005(c) (1970); 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

3.  New and material evidence has been received to reopen the claim of service connection for prostate cancer.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2012).

4.  New and material evidence has been received to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of claim for service connection for high cholesterol

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew the issue of entitlement to service connection for high cholesterol at the time of the RO hearing on 
December 10, 2010 and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and it is dismissed.

II.  New and Material Evidence Claims.

A.  Duties to Assist and Notify

Preliminarily, the Board notes that issues on appeal are being reopened and are subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), as further action is being requested in this case.    

B.  Relevant law and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012). 

The Court has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

C.  Analysis 

The Veteran first filed a claim for service connection for a back injury in September 1974.  The Veteran failed to appear for a VA examination, and his claim was denied in a January 1975 rating decision after evaluation of the evidence then of record.  The Veteran did not appeal the decision; therefore, it became final.  In July 2003, the Veteran filed a claim to reopen his previously denied claim for service connection for residuals of back injury, as well as a new claim for service connection for prostate cancer.  The RO denied both claims.  Notice of this decision was mailed in February 2004.  The Veteran did not appeal this decision, and filed his most recent claim in September 2007, more than a year following the February 2004 RO decision.  Therefore, the February 2004 rating decision became final.    

In essence, the RO denied the Veteran's back disability explaining that there were no current findings of treatment or diagnosis for a back disability.  As for the Veteran's claim for service connection for prostate cancer, the RO noted that although there was current evidence of prostate cancer, there was no evidence that the Veteran served in Vietnam, which would create a presumption of exposure to herbicides.  Furthermore, there was no evidence of prostate cancer in the Veteran's service treatment records.  

The Board's inquiry will be directed to the question of whether any evidence submitted after the last final disallowance of both claims in February 2004 bears directly and substantially upon these matters. 

As for the Veteran's low back disorder, a November 2008 VA examination and VA treatment records show a current diagnosis for the Veteran's back disorder.  An August 2006 VA MRI notes moderate L1-L2 degenerative disc disease and mild L2-L3 through L4-L5 degenerative disc disease.  During the December 2010 RO hearing, the Veteran testified that he injured his back during service and was hospitalized.  

As noted above, the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the above-described diagnoses of the Veteran's low back and his testimony of his injury in service constitutes new and material evidence, as they relate to previously unestablished facts necessary to substantiate the claim.  

As for the Veteran's claim for service connection for prostate cancer, the Veteran has submitted numerous statements attesting to his involvement in "Project SHAD."  Project SHAD is an acronym for Shipboard Hazard and Defense.  It was part of the joint service chemical and biological warfare test program.  The Veteran testified during the December 2010 RO hearing that he was exposed to herbicides and other chemicals during his service in Dugway, Utah.  He has also submitted documents confirming significant chemical testing at Dugway during the time he was stationed there.  

The Board finds that the newly received documents regarding Project SHAD at Dugway, Utah constitutes new and material evidence.  In particular, the Veteran has offered a new theory of entitlement and has submitted evidence supporting that theory.  Therefore, reopening the previously denied claims is required.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).
  
The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claims, this does not mean that the claims must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the low back disorder and prostate cancer claims may be adjudicated on the merits. 




ORDER

The appeal as to the issue of entitlement to service connection for high cholesterol is dismissed.

As new and material evidence has been received to reopen the claim of service connection for prostate cancer, the appeal to this extent is granted.

As new and material evidence has been received to reopen the claim of service connection for a low back disorder, the appeal to this extent is granted.


REMAND

The Board finds that remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

Coronary artery disease, high blood pressure obstructive pulmonary disease, pneumonia, left and right hand numbness, joint pain, skin rash and skin cracking on feet.

The Veteran claims that service connection for these disorders are secondary to exposure to various chemicals as a result of his duties during Project SHAD at the Dugway Proving Ground in Utah.  See December 2010 RO hearing.  Project SHAD is an acronym for Shipboard Hazard and Defense.  It was part of a joint service chemical and biological warfare test program.  

The Veteran claims that during Project SHAD, he fired rounds full of herbicides, chemicals, and nerve agents while he worked at as a gunner in Dugway, Utah.  He explained that he also drove a forklift in the underground storage facilities there checking for leaking 55 gallon barrels.  If they were leaking, the Veteran would move them with the forklift, sometimes using his hands, and put them in a containment area.  He explains that they also sprayed nerve gas in Dugway, Utah.  He also reported loading Agent Orange and other chemicals on planes headed for Vietnam.   In a February 2009 statement, the Veteran reported that during the military, he would wear different protective suits to see how they would hold up while being sprayed by different chemicals.  

The Veteran's personnel records confirm that he was stationed at the Dugway Proving Ground from December 1971 to August 1974, with the military occupational specialty of gunner.  The Department of Defense has released several Fact Sheets with respect to specific tests conducted, to include the date and location of the test, the chemicals used, and the potential associated health risks.  Five of these fact sheets address tests that were conducted at Dugway during the time the Veteran was stationed there.  The Board finds this evidence highly probative of the Veteran's contentions regarding his exposure to specific chemicals.  Accordingly, the claims must be remanded for examinations to be conducted and opinions obtained as to whether such exposure is related to his current disabilities.

With specific regard to the Veteran's claims for respiratory and pulmonary disorder, he has also alleged exposure to asbestos in the barracks in which he lived at Dugway.  There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993). 

Therefore, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  This must be attempted on remand.

Low back disorder and bilateral lower extremities

As noted above, the Board finds that new and material evidence has been added to the Veteran's claims file, and the Veteran's claim for service connection for low back disorder is reopened.  

The Veteran claims that he received in-patient treatment for his back injury at Letterman Army Hospital in San Francisco during this military service.  These records are not associated with the Veteran's claims file.  The Board notes that in-patient hospital records are kept by facility, as opposed to associated with the service member's service treatment records.  As it does not appear that the RO has attempted to obtain these records, the claim should be remanded so that an attempt can be made to obtain these records.  See 38 C.F.R. § 3.159(c)(2).  The Board notes that the Veteran's personnel records show that he was stationed in Fort Ord, California from June 1971 to August 1971, at which time he transferred to Fort Sill, Oklahoma.  Therefore, the relevant period to search is within that two months.
The Veteran was afforded a general VA examination in November 2008.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine by MRI at L1/L2, L2, L3, L4, and L5.  The examiner mentioned that the Veteran reported having injured his spine during the military and that he was hospitalized in San Francisco for four months.  Despite this, the examiner provided no opinion as to whether his current disability was related to his injury during service.  For this reason, the Board finds that the Veteran should be afforded a new VA examination to ascertain whether the Veteran's current low back diagnosis is related to his military service.  

The Veteran claims that he has lower extremity disorders secondary to his low back disorder.  As these issues are inextricably intertwined, the Board finds that this issue must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Prostate cancer

As noted above, the Board finds that new and material evidence has been added to the Veteran's claims file, and the Veteran's claim for service connection for prostate cancer is reopened.  The Veteran was afforded a general VA examination in November 2008.  The examiner diagnosed the Veteran with prostate cancer, but did not provide an opinion as to whether his current diagnosis was related to his military service.  For this reason, the Board finds that the Veteran should be afforded a new VA examination to ascertain whether the Veteran's prostate cancer diagnosis is related to his military service, to include his significant chemical exposure.  

Eye disorder

The Veteran claims that he injured his eyes during his military service when a round of ammunition went off before he went behind a protective wall during testing.  The Veteran claims to have loss of vision and drooping eyelids as a result.  He reported that he was treated in Utah following this accident for two to three days.  During the November 2008 VA examination, the Veteran reported the incident where he had a flash burn to his eyes from an artillery accident.  The Veteran also explained to the examiner that he lost 50 percent of his vision in his left eye from the accident and wears glasses and trifocals.  The examiner did not provide a current diagnosis for the Veteran's eye disorder or provide an opinion as to whether the Veteran's current disability was due to his military service.  

A July 2008 VA treatment record notes that the Veteran had a history of acute vision loss of the left eye five years earlier and had history of artillery round burns.  The examiner diagnosed the Veteran with status post blepharoplasty of both eyes, ptosis repair of the right eye, and status post transconjunctival ptosis repair.  It appears that the Veteran had a diagnosis relative to his eyes at the time of the November 2008 examination, but no diagnosis was given.  Furthermore, the examiner failed to provide an opinion as to whether his current disorder is related to his military service, including the flash burn and the known chemical exposure.  For these reasons, the Board finds that a new examination is necessary.  

Ulcer

The Veteran claims that he had ulcers during service but did not seek treatment for ulcers until after he was discharged.  The November 2008 VA examination notes a diagnosis for gastroesophageal reflux disease.  As indicated above, the Veteran's service treatment records appear to be incomplete.  Furthermore, the VA examiner failed to provide an opinion as to whether his current gastrointestinal issues began or are otherwise related to his military service.  For these reasons, the Board finds that a new examination is necessary. 

PTSD and depression

The Veteran appears to claim two stressors during his military service.  The Veteran explains that his buddy killed a woman while he was in the military service and was convicted and sentenced to life in prison.  See RO hearing, page 10.  The Veteran also claims that he was stressed about the government doing things that were wrong (i.e., Project SHAD), but that he could not explain it further because he was sworn to secrecy.  Id.  The Veteran's VA treatment records note a diagnosis for PTSD due to military sexual trauma.  The Veteran explained in a May 2011 VA treatment record that he was drugged and sexually assaulted by a sergeant in the military in 1971.  

A PTSD claim that is based upon personal assault involves different considerations. 38 C.F.R. § 3.304(f) (3).  If a PTSD claim is based on a claimed in-service personal or sexual assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005); 38 C.F.R. § 3.304(f)(3). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (3).  In this instance, compliance with the various regulatory requirements and the Manual provisions pertaining to personal assault, including sexual trauma, was not effectuated by the RO.  Remand is required to effectuate these actions. 

Sleep disorder

The Veteran testified at the RO hearing that his sleep disorder was due to nightmares and thinking about his military service.  For these reasons, the Board finds the Veteran's claim for sleep disorder and PTSD to be inextricably intertwined.  See Harris v. Derwinski, supra.  Because the issues are inextricably intertwined, the Board is unable to review the issue of service connection for a sleep disorder at this time.   

Records from the Social Security Administration

A January 2009 private treatment record notes that the Veteran had applied for disability but that his claim had not yet been approved.  It is unclear to the Board whether this reference is to the Veteran's current VA disability benefits claims, or to Social Security Administration (SSA) disability benefits claims.  Such federal records may be relevant to the claims remanded by this decision.  The latest attempt to obtain any SSA records appears to be November 2007, at which time it was noted that the Veteran was not in receipt of such benefits.  For the sake of completeness, given the 2009 statement, an additional inquiry must be made. 

Hearing Loss

During the November 2008 VA audiological examination, the examiner based his opinion on the claims file and service treatment records associated with the claims file at that time.  It appears that some service treatment records are missing from the claims file.  Following receipt of any newly obtained service treatment records, including treatment at the Letterman Army Hospital, an opinion based on the new evidence must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate notice letter describing how to substantiate a claim for PTSD based on personal assault.  

Also ask the Veteran to submit any relevant private treatment records (or an authorization form that would allow VA to request the records on his behalf) for any of the claimed disabilities on appeal.  

If, after making reasonable efforts to obtain named records it is determined that they are unavailable, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain all pertinent VA records not already associated with the claims file.  

3.  Obtain any available in-patient hospital treatment records for the Veteran at Letterman Army Hospital in San Francisco, dated from June 1971 to September 1971.  If the search for such records has negative results, documentation to that effect must be included in the claims file.

4.  Obtain any available Social Security Administration records for this Veteran concerning the grant or denial of disability benefits.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect must be included in the claims file.

5.  Conduct appropriate development of the Veteran's asbestos claim, pursuant to DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) and the relevant manual provisions. 
  
6.  After the above development has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist to ascertain the nature and etiology of any diagnosed psychiatric condition(s), taking into account both medical evidence and lay testimony from the Veteran.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies (to include psychological testing, as appropriate) should be performed.

The examiner should consider the Veteran's reports noted in the VA treatment records of military service trauma where he was drugged and sexually assaulted by a sergeant in 1971. 

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has an acquired psychiatric disorder, to include PTSD or depression, that is based upon his alleged military sexual trauma during service or otherwise related to the Veteran's military service.  

An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  After the development directed in paragraphs one through six (including the Psychiatric Examination) has been completed to the extent possible, then schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep disorder.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is requested to determine what sleep disorders the Veteran has, to include sleep apnea or another disorder.  

The examiner is requested to offer opinions as to the following: 

a.  whether it is at least as likely as not (50 percent probability or more) that any diagnosed sleep disorder is related to the Veteran's military service, to include his confirmed exposure to certain hazardous chemical testing, as outlined in the tabbed Department of Defense Fact Sheets found in Volume 2.  

b.  If the Veteran's current psychiatric disorders are found to be related to his service, the examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the sleep disorder was proximately caused, or aggravated (i.e., permanently worsened), by the Veteran's psychiatric disabilities.  In such event, the examiner is requested to identify which service-connected disorder(s) caused/aggravated the claimed disorder at issue.  

An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8.  After the development directed in paragraphs one through five has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of all pulmonary and/or respiratory disabilities present during the period of this claim, including double pneumonia and obstructive pulmonary disease. 

The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

With respect to each disability present during the period of this claim, the examiner must render opinions as to the following:

a. whether it is at least as likely as not (50 percent probability or more) that that the disability is etiologically related to the Veteran's active service, to include his confirmed exposure to certain hazardous chemical testing, as outlined in the tabbed Department of Defense Fact Sheets found in Volume 2.  

b. If asbestos exposure is confirmed, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that his current disorders are related to this exposure.

An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
9.  After the development directed in paragraphs one through five has been completed to the extent possible,  obtain an opinion as to the nature and etiology of the Veteran's current bilateral hearing loss disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

Based on review of the file and the November 2008 VA audiological examination of record, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the bilateral hearing loss disability is etiologically related to active service.  The examiner should review any newly obtained service treatment records, including treatment at the Letterman Army Hospital, before rendering his or her opinion.  For purposes of the opinion, the examiner should presume the Veteran is an accurate historian as to his noise exposure.  

An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

10.  After the development directed in paragraphs one through five has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed heart disability, to include coronary artery disease and hypertension.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is asked to identify, by diagnosis, whether a heart disease is currently manifested.  

The examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that a heart disease is etiologically related to the Veteran's military service, to include his confirmed exposure to certain hazardous chemical testing, as outlined in the tabbed Department of Defense Fact Sheets found in Volume 2.  
 
An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

11.  After the development directed in paragraphs one through five has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed orthopedic and neurologic disabilities (low back disorder; bilateral lower extremity problems; bilateral hand numbness; joint pain).  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is asked to identify, by diagnosis, whether a low back disorder is currently manifested, and if there are any associated upper and/or lower extremity disabilities.  The examiner is also asked to identify any underlying pathology for generalized joint pain.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that a low back disorder, upper and/or lower extremity disabilities, and/or generalized joint pain is etiologically related to the Veteran's period of active service.  The examiner should consider any evidence obtained as a result of this remand, including records from the Letterman Army Hospital (as the Veteran has claimed hospitalization at this facility during active duty for the back disability).  The examiner should also consider whether the Veteran's confirmed exposure to chemicals has caused any diagnosed neurological disability found.  For reference, the Veteran's exposure to certain hazardous chemical testing, is outlined in the tabbed Department of Defense Fact Sheets found in Volume 2.

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that his credible reports must be considered.  

An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
12.   After the development directed in paragraphs one through five has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed eye disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is asked to identify, by diagnosis, whether an eye disorder is currently manifested, and specifically, whether there are any residuals of the Veteran's in-service flash burn to the eyes.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and reconcile his or her finding with the remainder of the evidence of record.  

The examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that an eye disorder is etiologically related to the Veteran's period of active service.  The examiner should consider the Veteran's statements that his eyes were injured from artillery fire.  The examiner should also consider whether the Veteran's confirmed exposure to chemicals has caused any diagnosed eye disability found.  For reference, the Veteran's exposure to certain hazardous chemical testing, is outlined in the tabbed Department of Defense Fact Sheets found in Volume 2.

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that his reports must be considered.  
An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

13.  After the development directed in paragraphs one through five has been completed to the extent possible, schedule the Veteran for a VA examination for his claimed rash on his body and feet cracking.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is asked to identify, by diagnosis, whether a diagnosis for any of these disorders is currently manifested.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and reconcile his or her finding with the remainder of the evidence of record.  

The examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that a rash on his body and/or feet cracking are etiologically related to the Veteran's period of active service, to include the Veteran's confirmed exposure to chemicals in service.  For reference, the Veteran's exposure to certain hazardous chemical testing is outlined in the tabbed Department of Defense Fact Sheets found in Volume 2.

The examiner is advised that the veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that his reports must be considered.  

An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

14.  After the development directed in paragraphs one through five has been completed to the extent possible, schedule the Veteran a VA examination to determine the nature and etiology of any gastrointestinal disability diagnosed.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is asked to identify, by diagnosis, whether a gastrointestinal disorder to include ulcers and GERD is currently manifested.  

The examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that a gastrointestinal disorder is etiologically related to the Veteran's period of active service, to include the Veteran's confirmed exposure to chemicals in service.  For reference, the Veteran's exposure to certain hazardous chemical testing is outlined in the tabbed Department of Defense Fact Sheets found in Volume 2.

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that his reports must be considered.  

An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

15.  After the development directed in paragraphs one through five has been completed to the extent possible, schedule the Veteran a VA examination to determine the nature and etiology of his prostate cancer.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that the Veteran's prostate cancer is etiologically related to his active service, to include the Veteran's confirmed exposure to chemicals in service.  For reference, the Veteran's exposure to certain hazardous chemical testing is outlined in the tabbed Department of Defense Fact Sheets found in Volume 2.

An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

16.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


